El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Lucas Julián fué denunciado por liaber portado un arma prohibida. Se alega sustancialmente en la denuncia que en octubre 29 de 1914, a las 9.45 p. m., en la calle de Baldorioty de G-uayama, Puerto Eico, el referido acusado ilegal, volun-taria y maliciosamente y con fines de ofensa y defensa, por-taba y le fué ocupado sobre su persona, un garrote de 33y2 x 4 pulgadas. Creemos que es evidente que las cuatro pulgadas a que se lia hecho referencia constituyen la circunferencia y no el diámetro del palo o garrote, pues un garrote de cuatro pulgadas de diámetro tendría próximamente una circunferen-cia de 13 pulgadas y no podría ser manejado.
Mientras se tramitaba esta apelación envió el secretario de la corte de distrito a este tribunal un bastón nudoso y algo grueso cuyas señas concuerdan con la descripción que del mismo se hace en la denuncia, teniendo todos los indicios de haber sido presentado como prueba en el juicio ante la Corte inferior, existiendo una muy grande probabilidad de que era el mismo que usó el acusado para fines de ofensa y de defensa como se refiere en la denuncia. En verdad que en el acto de la vista el Fiscal de este tribunal concedió o admitió que el bastón era el mismo que fué ofrecido como prueba en la corte inferior. Sin embargo, no se hizo que este bastón o palo formara parte de los autos ni fué certificado a este tribunal en ninguna de las formas conocidas por la ley y no tenemos por tanto derecho o autoridad alguna para tomarlo en consideración al resolver este caso. Una corte de apela-ción sólo tiene facultades para considerar el récord. Orama v. Oyanguren, 19 D. P. R., 310, en que se cita, en la página 313, el caso de England v. Gebhardt, 112 U. S., 502, y otros casos de la Corte Suprema de los Estados Unidos; Bassing v. Cady, 208 U. S., 388, 389; 2 R. C. L., 106; 2 Cyc., 1074, 1075. El Fiscal no puede aumentar ni quitar de los autos. El secretario de la corte inferior no está autorizado para agregar nada a la exposición del caso. Es el juez de la corte *171inferior quien debe certificar respecto a los hechos del juicio, certificación qne toma la forma de nna exposición del caso o pliego de excepciones. Calaf v. Calaf, 16 D. P. R., 835; Orama v. Oyanguren, 19 D. P. R., 310, supra, y casos citados. Si el apelante, en lugar de describir nn objeto en el pliego de excepciones-o exposición del caso, deseaba enviar el objeto original, la manera de hacerlo está descrita en la regla 40-6 de esta corte. Por tanto, considerando los aritos en la forma en qne aparecen, existe prueba suficiente qne demuestra qne el arma descrita en la denuncia fné ocupada al acusado.
Sentimos que una apelación no sea interpuesta debida-mente, Se ha sugerido a este tribunal que envíe el caso a la corte inferior y se permita que ésta prepare úna nueva exposición. Semejante práctica serviría más bien para esti-mular que para impedir las apelaciones que de modo negli-gente y descuidado son interpuestas para ante este tribunal. El acusado no ha hecho gestión alguna en interés propio que no sea el haber preparado la exposición del caso que se alega es defectuosa. No presentó alegato ni compareció a la vista en esta corte.
Tal vez el acusado preferiría pagar la multa de cinco, dólares en vez de seguir molestándose con este asunto. Una corte de apelación tendría tanto derecho a oir prueba que se alega ha sido omitida como a tomar en consideración un objeto que fue omitido. El Fiscal no puede sugerir que se considere por este tribunal una prueba que ha teiclo omitida. Debe confirmarse la sentencia.
*• Confirmada la sentencia apelada.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
Los Jueces Asociados Sres. del Toro y Hutchison disin-tieron.